344




                 OFFICE    OF THE   ATTORNEY        GENERAL   OF   TEXAS
                                        AUSTIN




       Honorable  Km. 2. Tucker
       Iixecutlvs soaretary
       0~88, #%3h & Oyrter~Cozmlarlon
;A Aaatla,     Texar
“.$
  ..
 .*
       Dmr   Mr. Tucker:

 .
.,!~
.,.:
‘“.

 .j
:>
$.
             .
!.




                      "i;ehsve et hd        your    opinion lo. O-578.
                    "Some aonfualon hle arlsen in refersno* to
             tkn collectionof fine0 in pollution ease8 under
             HoumiiBill 439, became duly elected sherfrro and
             uountg attorney8       nc0 Olahlrg      to48 or rive  per clent
             and ten per cent       respectively,     of all flnss oolleated.'
                 ‘Lloiue i5lil        HO. 439,     .cta       or   tbr   4&h   kgish*ura,
gegular     b$ssioa, 1843,           is:


                    *;,N AT  provldsg    t,i~.tit eh&ll be unlawful
          for   tiny ;trreon, tlm,   eormr?9tlon,    hasociotion,    town,
          oit,y or other yolitlcrrl subdivision        ot this State or
          any agent, arflcar, e.mploges       or representative     o? 86~31)
          tb pollute my      publio body ot 8srvLc.c~wat%r o? thie
          state; de?lnlng the term ‘pollut6; uerimg               the term
          *public body o? oervlce water a? this x%tatei’ @rotid-
          leg oertaln exceytlone      to thle~.kct; pr%eoriblng       ~%ncrL-
          tlee tor tk% vloiatlsn of thle ;.Ct; pmvldiq,            tot tbo
          sliorcazent     o? thie ,ct; preeoriblng      certlpin dutise
          ta    &tit% cS?ioiale;    proVld1~    IOF the diepoeition      ai
          fin%8 %nd ?%ue Under thle .c.Ct; ~XpX'O881~ repallna
          lirtlclee 997 und 698 a? the Penal Code of Tarbe o?
          1925, and Chapter 42, .rota       of the tlret Called t3eeeion
          o r tb ( 2ndiaglslatum;        providing   that   a nyleotlon,
          a snteno e,  clause, phrcise or woml of this I;ot ehf~ll
          bs eev%r%bl%;     and declarlnp, ntl e.xerpznoy.*


                    section      6 or    the roregolq              mt    ;rrorideer


                  RInsotar aa Qonoerna the protaotlono? ?ieh
          In& oti;%r edible aquatlo onlnmle, the Gem,     Fl8h 6
          Ogeter Comiselon    or the duly euthorfted   deputiee
          thr-reef, %r% eep%oi%lly  c~rgod. rlth an?orcemato?
          this iictt nnd all ?iu%e iwoe%d   for vloltrtion   o? thie
          not, md any fe%% of the errssting ofiicore       shall be
          rezitted to the Case, fish & Oyeter Comcaieelon and
          e!lall be deposited  in th% date  Traaauryto     the aradit
          o? the General &nd.”


                   .irticlee960 and 951 or Vernoo*a amotated Coda o?
Grialnal        Zrooedurc     irre   general     statrlt;ee        oonoemirq     "oo~balo~
,0110011BCtlone."              These   articlea           rsad    88 romws:


                  “hrt.         960.       The    alstriat        or CouUty attm-
       LWY 8&U            b6    Ontitlad      t0    ten      pm       Odnt   Of   all    iifle8,
       r0rr0iture0  or money colieated for  tb  &do    or
       eaunty upon jwltywnc~ rooovered   by him; sob tbo
       olork of th8  oourt in whioh raid judgmmt8   arm
       rondrrad       8kiJl.l      b6 eatiti6d          to rive    per cent             or    tba
       &EOUflt Of       8aid       jujgPleIit8,       t0   k   paid Out Of              tho
       amunt      r&n          eollwtod.”


                  *AH.          961.       Tim 8hrifr or otbr offloer,
       oxoe~t tho jtUtiO8  a? the poaoe or him alork,  rho
       OOll8Ot8 s&XIOy for the b%ato Of 6OUIlt~, 6XOOpt
       jaTy    hO8,        under 8nJ         proTi8iOa           O?    thin Code,        8b11
       b 6latlt&cI to              r8t8in     iivo        par    oont    tkeraof        whoa
       OOUOOt8d.*
           tIea I;J~cG~~ by ;lny co!.~rtfx violr."l"t", yJa:3ny
           of tha 12b44 0r thl.9 3tat.e pertaini?
                                                   sf ihi, . oysters,
           protection    and coneervation  OS ' '~
           * 3 * within ten day.8 rr0m ana sfter the raoeipt
           o~ collection    0r such ri,ie Or penalty,    to re:ait
           1/a* to the Ga.ze, Fish 6: Oyster Co~:~~~ssion at raWtin,
           givi2g a00k8t umber or owe, ntmm 0r *rreons rined,
           and motion     or srtiolo sf the law under which ooa-
           viotlon was ISCuCeQ, whsn suell lsW8 are roqutred          to
           bo suforood by ths Gsae, Yi8h & Oyrstar Go2mi~slon.~

                           be noted that tlm GUS,
                         Lt wI11                              Plsh 6. Oy8ter Coa-
mi88iOn      or         ths duly
                           sutborlesd     deputies      thsreof   , ers exyaossly
o&,S&Sd      With thS  SniOmO3BUt      Of  LbUS0   aill      HO.  439, aupra, by
3titi0n      6 0r aftid ,$0t.     4otloa     6 also provides:


                   nib11 ritlU8 Imposed ror rio:ia tion 0r thi8
           iiot and any roe8   0r arresting   OrriOOr8 shall bs
           rsmitted to ths Gaao, ?tsh t Oyster Commission       sod
           ohall be dsposlted     in the Aato   Treasury to tha
           credit or tb General Fund.*


                          The   roregoing      hot    (H.      u.   a0.   439,         SUpr8)        i.S   VS&l8,
IndoFinite,  00nrueiw    aud d icrlault to InterprQt, however,           it i8
0~ opinion that the term       "8rre*tIng    ofricers      * ~48 used Ia Seo-
tIon 6, refer8 only to the Ga:as,Ip~i8b& Oyster 60ami~slon or the
duly authorized   dsputie8  theroof;    It &or8 not apply to pseoo
0frI08rs geenerally.    %a  G.;.:rt,BIsh k Oyster OoaarlssI~n and the
duly authorized   dsputfss   tikreof sro qo@#gmatoQ          oil a mlary
bar1 8. Wmo   the Ourno, Fish & Oystet G&msissIon           or any dtiy au-
thorieed deputy thereof,     Is the amoating      ofricor,      than, of  oourso,
sny rem3 0r the srrestiiig orrioera must       be rualttad to ths Omio,
Fish & Oyster Comisslon,      to be tiOpO8ftd     In tlis 3.s'te Treasury
to the oredit 31 the General BUna.

               Kouss 5X11 Ko. 4311, SUp$a, tkPt$cls 97&$,  V.  A. C. 3.)
is a fish sud sgster iai insofar us it Ctirioefn(,thr
                                                    nrt!X$e~;jg     0r
fish, oyarere and other raibls apuatio anlr&1-
supa,   ;~rovlBes t&t  ten per aeat. of ull tines solle0tm.i tar &s
itiration   of the flsh sod o@tss    laws ShnJl 80 td tbs pr08ec~tEng
attOrEey          tid     bhe   r8s~dUe     thereOr         8hou     80   tb     t&0      GOiU3ral         FUn$of
this state.               ice mm     not oonoeraed           hero
                                            wlf8, thw disposltlon  or
ten per cant going to the prosscutkng    ettorwiyi therefore,, it
is not necessary to ,dStErXkiS  whetbr    th,i8’ tan  pap Qent Ia per-
80Rsily rs:sPned by the proseouting    attorney     or j&ether it should
be pdd   into the OffIoerr* Jnlary Fund.   The anerers  to these
qwatlons   depend on the f&ate in aeoh oaw,   and particularly
whether the county ofllcera a~8 ooflpansated on a fee or salary
baaIS*

                      It     is our opinion     that   ‘icticlo      4025,   and Eiouee
Bill so. 439,              augta, muat be     read and oonatruad together.
TharsfOra   ,   tha         prosaoutm    attoln0y
                                           I a ant It led t 0 tea wr
o&     or all   fines oolleotad for any lntraotlon of aald H. 8.
439,   rbthcr It bo an Inrr8otionoonceralng the pmtcotlon 0r
fIah, oysters nnd other adlblo aquatlo animals, or aom other
riOlatiOn     or t h0 iiot.  It la our further opinion      thnt la all
instances whera tha prosecution is inatlgrited by the CommIaalon
or its    duly authorized    deputies, all fess for inaklngtha arrest
which deputies are antitled       to oolleat from the defendant,      upon
oonrlotlon, are to be oolleoted       and remltted to the Co:nmiaalon
to \M by It deposited       In the State Traasury to tha oredit ot the
c;eneral Fund.

             It Is alao our opinion that when a oonrlctlon    has
boon obtel~ned under  thla hot where the oomplaint   was not rilea
by on0 0r the commIaaion~a    0rri00r8, that the rine oolleotod   anl
tha roes oarned by local orricers are to bo diapoaed of aa pro-
vided for  by tha general  ltatutsa.    Stated another  nuy, the
CoamIaaIonla neither intsroatsd in tha dIspoaItIonof tba fines
aalleotad,nor              tin rear earned by local orrloara when It did
not make the   case nor Its orfiosra   make the arrest, exoept whore
a person is oonvlotod     under tha aot Insofar as its conoarna the
protection of auoh ffah and other edible aquatio animals, then
Qm reaidge    02 t&i rina collected  after deduatlng  oo.zaMaIona
due loos1 officers    should be remltbed to the Co~ia~10n     to be
&posed   or as provided by tha *ct.

                                                                  Very   truly yours